      Case 5:20-cv-00137-RV-MJF Document 30 Filed 04/27/21 Page 1 of 2


                                                                           Page 1 of 2

                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

KEVIN L. BLAKE,

      Plaintiff,

v.                                                 Case No. 5:20-cv-137-RV/MJF

G. GANDY, et. al.,

      Defendants.
                                          /

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated April 15, 2021 (ECF No. 28). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the timely filed

objections thereto (ECF No. 29), I have determined that the Report and

Recommendation should not be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is not adopted

because it appears that the two cases against the Orange County Sheriff’s Office,

Case Nos. 6:19cv494 and 6:19cv72, are actually the same case. Therefore, the
       Case 5:20-cv-00137-RV-MJF Document 30 Filed 04/27/21 Page 2 of 2


                                                                                 Page 2 of 2

plaintiff did disclose all of his initiated actions in state and federal courts, and there

was no omission to be penalized.

      2.     This action is remanded to the Magistrate Judge for further proceedings.

      DONE AND ORDERED this 27th day of April, 2021.

                                 s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




5:20-cv-137-RV/MJF
